Citation Nr: 0937962	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-00 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Central Arkansas Veterans 
Healthcare System in Little Rock, Arkansas


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred from April 19, 2007 to 
April 20, 2007, for treatment received at Conway Regional 
Medical Center in Conway, Arkansas.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The agency of original jurisdiction (AOJ) has indicated that 
the appellant had active military service from January 1955 
to November 1957.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2007 decision of the 
Department of Veterans Affairs (VA) Central Arkansas Veterans 
Healthcare System (VAMC) in Little Rock, Arkansas.  In this 
decision, the VAMC granted entitlement to reimbursement for 
unauthorized medical expenses incurred at a private facility 
from April 18, 2007 to April 19, 2007; however, reimbursement 
for unauthorized medical expenses incurred for part of 
April 19 and on April 20, 2007 was denied.  The appellant 
perfected a timely appeal to that decision.  

In his substantive appeal (VA Form 9), received in January 
2008, the appellant requested a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board.  He subsequently 
requested a videoconference hearing before a Board member.  
In a subsequent statement, however, dated July 29, 2009, he 
withdrew his request for a videoconference hearing.  See 38 
C.F.R. § 20.204 (2009).  


REMAND

The appellant is seeking entitlement to payment or 
reimbursement for the cost of private medical expenses 
incurred in April 2007.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify claimants of the information and 
evidence necessary to substantiate their claim as well as 
assist claimants in making reasonable efforts to identify and 
obtain relevant records.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  After 
review of the available MAS file, the Board is of the opinion 
that further development of the record is required to comply 
with VA's duty to notify the appellant of the information 
necessary to substantiate his claim, and to notify him about 
applicable laws.  The specific bases for remand are set forth 
below.  

Of record is a VA progress note, dated April 20, 2007, which 
indicates that the appellant presented to the emergency room 
at Conway Regional Hospital on April 18, 2007, ruled in for 
myocardial infarction.  He underwent angio/stenting 
circumflex twice the same day.  He was discharged and sent 
home with medication.  It was noted that the appellant felt 
"great" after the procedure, but he did have a hematoma 
around the right femoral catheter site.  The assessment was 
coronary artery disease, status post angio/stenting, stable 
at present.  The appellant did not have prior authorization 
for the private hospitalization.  

The appellant filed a claim of entitlement to payment or 
reimbursement of the unauthorized private medical expenses 
incurred at Conway Regional Medical Center from April 18, 
2007 to April 20, 2007.  In May 2007, the VAMC in North 
Little Rock approved the claim of entitlement to payment or 
reimbursement for unauthorized private medical expenses 
incurred on April 18 and part of April 19, 2007.  However, 
the VAMC denied the appellant's claim of entitlement to 
payment or reimbursement of unauthorized private medical 
expenses incurred from April 19 to April 20, 2007.  

The appellant has appealed the denial of his claim seeking 
reimbursement/payment for medical expenses related to private 
hospital treatment received from April 19, 2007 to April 20, 
2007, pursuant to the Veterans Millennium Health Care and 
Benefits Act, 38 U.S.C.A. § 1725 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 17.1000-17.1008 (2009).  

To be eligible for payment or reimbursement under the 
Millennium Act, a veteran must satisfy nine specified 
criteria laid out under 38 C.F.R. § 17.1002.  These criteria 
include, among other factors, the following: (1) that a VA or 
other Federal facility/provider was not feasibly available 
and an attempt to use them before hand would not have been 
considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); 
(2) the claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized); 
(3) and at the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  38 U.S.C.A. § 1725; 
38 C.F.R. § 17.1002 (2009).  

After carefully reviewing the record, the Board finds that 
additional development is warranted in this case.  Records 
from Conway Regional Medical Center are not of record.  These 
records are essential to this claim and must be obtained.  38 
U.S.C.A. § 5103A (b).  

In addition, the statement of the case (SOC), issued on 
November 29, 2007, indicates that the claim was approved to 
the point of the appellant's stabilization only; however, it 
is not clear from a medical standpoint as to whether (and 
when) the appellant reached a point of stabilization.  This 
is so because of the lack of medical information provided in 
the MAS file.  To clarify this matter, a medical opinion must 
be obtained.  See 38 U.S.C.A. § 5103A (d).  

Moreover, review of the evidence of record reveals that the 
MAS never sent a VCAA letter to the appellant.  Thus, the 
appellant was never informed of the evidence and information 
necessary to substantiate his claim for reimbursement of 
unauthorized private medical treatment.  Moreover, neither 
the November 2007 Statement of the Case (SOC), nor any other 
correspondence sent to the apellant, provided notice of all 
of the applicable laws and regulations pertinent to his 
claim.  See 38 C.F.R. §§ 19.29(b), 19.31 (the statement of 
the case is required to contain "[a] summary of the 
applicable laws and regulations . . . and a discussion of how 
such laws and regulations affect the determination").  In 
addition, 38 U.S.C.A. §§ 1725, 1728 were revised effective 
October 10, 2008, and the appellant should be supplied with 
the revised criteria.  

Finally, nothing of record includes any verification of the 
appellant having served on active military service.  
Verification should be sought if not already of record in a 
claims file.  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the MAS/VAMC for the 
following actions:

1.  The MAS/VAMC must send the appellant 
a VCAA notice and assistance requirements 
letter which is consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (1).  The letter must: (a) 
inform the claimant about the information 
and evidence not of record that is 
necessary to substantiate the claim under 
38 U.S.C.A. §§ 1725, and 1728 (to include 
the changes made to those provisions 
effective October 10, 2008; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.  

2.  The VAMC should take steps to verify 
the appellant's dates of service.  This 
may be done by obtaining the information 
from any claims file kept by the regional 
office or by contact with the service 
department.  The VAMC should also obtain 
proof of the appellant's enrollment in 
the VA health care system, and include 
such evidence in the file.  

3.  The VAMC should take appropriate 
action to secure the records of hospital 
treatment the appellant received at 
Conway Regional Medical Center from April 
18, 2007 to April 20, 2007, by following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (2009).  All development efforts 
should be documented.  

4.  The appellant's medical records from 
Conway Regional Medical Center (dated 
from April 18, 2007 to April 20, 2007) 
should be reviewed by an appropriately 
qualified VA physician.  The physician 
should review the record and offer an 
opinion as to whether the appellant, at 
any point during his period of 
hospitalization from April 18, 2007 to 
April 20, 2007, was stable for transfer 
to a VA facility.  The rationale for all 
opinions must be provided.  

5.  The VAMC should obtain information 
about the availability of VA care for the 
appellant during April 18 to April 20, 
2007.  Documentation of such availability 
should be made a part of the record.  

6.  The VAMC should thereafter 
readjudicate the issue of entitlement to 
payment or reimbursement of unauthorized 
medical expenses associated with private 
hospital treatment provided from April 19 
to April 20, 2007.  If the decision 
remains adverse to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

After the above actions have been accomplished, the case 
should be returned to the Board, if necessary.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

